ICJ_066_ReviewJudgment273UNAT_CARAT_NA_1981-08-06_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPLICATION FOR REVIEW
OF JUDGEMENT No. 273 OF THE UNITED
NATIONS ADMINISTRATIVE TRIBUNAL

(REQUEST FOR ADVISORY OPINION)

ORDER OF 6 AUGUST 1981

1981

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

DEMANDE DE REFORMATION
DU JUGEMENT N° 273 DU TRIBUNAL
ADMINISTRATIF DES NATIONS UNIES

(REQUETE POUR AVIS CONSULTATIF)

ORDONNANCE DU 6 AOUT 1981
Official citation :

Application for Review of Judgement No. 273 of
the United Nations Administrative Tribunal, Order
of 6 August 1981, I.C.J. Reports 1981, p. 49.

Mode officiel de citation :

Demande de réformation du jugement n° 273
du Tribunal administratif des Nations Unies, ordonnance
du 6 août 1981, C.I.J. Recueil 1981, p. 49.

 

Sales number 4 69
No de vente :

 

 

 
49

INTERNATIONAL COURT OF JUSTICE

1981 YEAR 1981
6 August
General List
No. 66 6 August 1981

APPLICATION FOR REVIEW
OF JUDGEMENT No. 273 OF THE UNITED
NATIONS ADMINISTRATIVE TRIBUNAL

(REQUEST FOR ADVISORY OPINION)

ORDER

The President of the International Court of Justice,

Having regard to Article 66, paragraph 2, of the Statute of the
Court,

Whereas, on 13 July 1981, the Committee on Applications for Review of
Judgements of the Administrative Tribunal of the United Nations adopted
the following decision :

“The Committee on Applications for Review of Administrative
Tribunal Judgements has decided that there is a substantial basis
within the meaning of Article 11 of the Statute of the Administrative
Tribunal for the application presented by the United States of
America for review of Administrative Tribunal Judgement No. 273,
delivered at Geneva on 15 May 1981. Accordingly, the Committee
requests an advisory opinion of the International Court of Justice on
the following question :

“Ts the judgement of the United Nations Administrative Tribunal
in Judgement No. 273, Mortished v. the Secretary-General, war-
ranted in determining that General Assembly resolution 34/165 of
17 December 1979 could not be given immediate effect in requiring,
for the payment of repatriation grants, evidence of relocation to a
country other than the country of the staff member’s last duty
station? ’”
50 APPLICATION FOR REVIEW (ORDER 6 VIII 81)

Whereas certified true copies of the English and French texts of the
aforesaid decision were transmitted to the Court by a letter from the
Secretary-General of the United Nations dated 23 July 1981 and filed in the
Registry on 28 July 1981 ;

Whereas the Secretary-General stated in that letter :

“as required by paragraph 2 of Article 11 of the Statute of the
Administrative Tribunal, I shall arrange to transmit any views that Mr.
Mortished, the person in respect of whom the Tribunal rendered its
Judgement No. 273, may wish to submit”,

Fixes 30 October 1981 as the time-Himit within which written statements
may be submitted in accordance with Article 66, paragraph 2, of the Statute
of the Court ;

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at the
Peace Palace, The Hague, this sixth day of August, one thousand nine
hundred and eighty-one.

(Signed) Humphrey WALDOCK,
President.

(Signed) PILLEPICH,
Deputy- Registrar.
